Citation Nr: 1139716	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  06-17 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to March 1989, from May 1993 to June 1998, and from January 2003 to December 2003.  He also had a period of active duty for training from August 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

These claims were previously remanded in June 2008 and again in January 2010 for additional development and adjudicative action.  The case has been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that coronary artery disease or hypertension had their onset during the periods of active duty from April 1983 to March 1989, from August 1990 to August 1991, or from May 1993 to June 1998, to include manifesting to a compensable degree within one year following discharge from each of these periods.

2.  The preponderance of the evidence is against a finding that coronary artery disease or hypertension are proximately due to, the result of, or permanently aggravated by the service-connected migraine headaches.

3.  The evidence establishes that coronary artery disease and hypertension manifested in 2002.  A December 2002 Report of Medical Examination shows that the examiner wrote the Veteran had defects of a myocardial infarction in 2002 and hypertension.  Therefore, the presumption of soundness was rebutted at service entrance in January 2003 for heart disease and hypertension. 

4.  Coronary artery disease and hypertension were not permanently aggravated during the period of service from January 2003 to December 2003. 


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in or permanently aggravated during any period of active duty, may not be presumed to have been incurred during a period of active duty, and is not related to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Hypertension was not incurred in or permanently aggravated during any period of active duty, may not be presumed to have been incurred during a period of active duty, and is not related to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran contends that he developed hypertension during in 1989 right before he was discharged from service during that period.  At the February 2008 hearing before the undersigned, he testified that he was treated again in 1993 for chest pain and other heart-related issues.  He stated that his blood pressure dropped at that time and he had his wife call an ambulance and take him to the hospital.  The Veteran stated that he was told there was minor blockage but that they decided not to do anything at that time since he (the Veteran) had already undergone a catheterization previously.  He testified he had been on hypertension medication for 15 to 20 years.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain chronic diseases, such as coronary artery disease and hypertension, may be presumed to have been incurred in service if manifested to a degree of 10 percent within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In a claim for secondary service connection, the regulation provides that service connection shall be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  The evidence must demonstrate an etiological relationship between the service-connected disability and the condition said to be proximately due to the service-connected disability.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.  

The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service- connected one is judged. Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  Allen v. Brown, 7 Vet. App. 439.  This had not been VA's practice, which suggests that the recent changes amount to a substantial change.  See Allen, 7 Vet. App. at 447-449.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, his testimony at the February 2008 hearing, service treatment records, VA medical records, and private medical records.  Although the Board has an obligation to provide adequate reasons and bases supporting its determinations, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claims for service connection for coronary artery disease and hypertension on both a direct basis and as secondary to the service-connected migraine headaches.  The reasons follow.

A.  Service Incurrence

The Veteran contends that he developed hypertension during his first period of service from April 1983 to March 1989.  As noted by the Board in its June 2008 remand, the Veteran had multiple elevated blood pressure readings during that period of service.  However, the service treatment records did not show a diagnosis of hypertension or even notations by medical professionals that the Veteran had elevated blood pressure readings.  The Board sought a medical opinion to assist it with determining whether hypertension had its onset during a period of active duty.  In December 2008, a VA physician reviewed the service treatment records and noted that the Veteran had elevated blood pressure readings during this period of service; however, he noted that such elevated blood pressure readings occurred when the Veteran presented with pain complaints, such as back pain and headaches (the Veteran is service connected for both a low back disability and migraine headaches).  This fact is substantiated by the service treatment records from this period of service, which showed elevated blood pressure readings during complaints of pain, but no medical professional diagnosed hypertension.  The December 2008 examiner determined that hypertension was manifested in 2002, which was during a period of time when the Veteran was not on active duty.  

The Veteran had contended that he had hypertension in the 1980s because he was put on Inderal, which he alleged is medication for hypertension.  The December 2008 VA physician stated that the evidence showed the Veteran had been put on that medication for his migraine headaches and noted that such medication was "used for migraine prophylaxis."  He added that if the Veteran "truly had [hypertension] during this time, he would have been given more traditional [hypertension medication]."  The physician found that the Veteran was placed on traditional hypertension medication in 2002, which supported his conclusion that hypertension manifested in 2002.  

Thus, as to the Veteran's first three periods of active service, the Board finds that the preponderance of the evidence is against a finding that hypertension had its onset in service or that it manifested to a compensable degree within one year following service discharge from each of the three periods.  A medical professional has reviewed the evidence of record and provided a rationale for why he believes that hypertension had its onset in 2002.  The Board accords this medical opinion high probative value, as the examiner explained why he believed hypertension was not manifested prior to 2002 and addressed the Veteran's contentions.

While the Veteran, who testified that he is a LPN, has alleged that he was diagnosed with hypertension back in the 1980s, the objective medical records do not substantiate the allegation, as the contemporaneous records do not show a diagnosis of hypertension.  For example, a December 1993 medical record from Walter Reed shows that the Veteran was admitted for a cardiac catheterization.  See Clinical Record.  When addressing the Veteran's past medical history and current medications, the examiner indicated there was no past medical history and that the Veteran was not taking any medication.  Id. at History-Part 2.  Thus, these records refute the Veteran's allegation of being on medication for hypertension since the 1980's.  

Additionally, records dated in 1995 from Walter Reed show diagnoses of pneumonia and radiculopathy, but there is no diagnosis of hypertension.  Additionally, when the Veteran was asked about his past medical history, he did not report hypertension.  See September 1995 clinical record under History-Part 2.  His blood pressure at that time was 140/84.  Id.  When checking what kind of medication the Veteran was taking at that time, the examiner wrote the Veteran was taking Benzodiazepines and Narcotics.  See May 1995 Medical Record-Supplemental Medical Data under Section 2.  There was no "x" next to "Antihypertensives."  Id.  

In 1997, there is a service treatment record that shows a notation that the Veteran's blood pressure should be checked for three days.  There is no documentation as to whether a blood pressure check occurred.  Nevertheless, during the Veteran's second and third periods of service, there is no diagnosis of hypertension, which is evidence against a finding that hypertension had its onset during one of these periods of service (excluding the last period, which will be discussed below).  

Additionally, the Veteran's allegations that he has had hypertension since the 1980s is outweighed by the evidence of record.  Again, the VA physician had an opportunity to review the records and explained why he did not believe the Veteran had hypertension prior to 2002, to include addressing medication the Veteran claimed was indicative of his having hypertension back in the 1980's.  Moreover, the service treatment records from the first three periods of service do not show the Veteran being diagnosed with hypertension.  The Board is aware that an August 2001 Army Reserve Physical Examination report and a Report of Medical History show a past history of hypertension, and the Veteran reported he was taking medication for hypertension.  However, even accepting that as true, that is more than three years following his service discharge in June 1998, which does not support a finding of hypertension having been incurred during a period of service, to include manifestations of such to a compensable degree within one year following service discharge.  

Therefore, for the reasons provided above, the Board finds as fact that hypertension was not incurred during any of the first three periods of service, to include on a presumptive basis within one year following discharge from each period.

As to coronary artery disease, the Veteran testified that he was diagnosed with heart disease in 1989 while on active duty and again in 1993.  The evidence shows that he underwent a cardiac catheterization in December 1993 following chest pain.  The final diagnoses following that procedure were noncardiac chest pain with false positive treadmill thallium and normal epicardial coronary angiogram.  See hospitalization summary report.  The December 2008 VA physician concurred that the 1993 chest pain the Veteran experienced was not indicative of coronary artery disease and stated that the heart catheterization was the "gold standard" in determining heart disease, which would have been positive had the chest pain been the result of heart disease.  He also noted that the Veteran was not placed on heart medication at that time further supporting his opinion that heart disease was not manifested at that time.  

The VA physician concluded that coronary artery disease was not documented until 2002.  This is supported by the objective medical records.  For example, the service treatment records from the Veteran's third period of service do not show a diagnosis of heart disease after heart disease was specifically refuted by the December 1993 heart catheterization.  Rather, they show consistent complaints of low back pain, see April 1995, May 1995, October 1995 September 1996, October 1996, September 1997, October 1997, and March 1998 service treatment records; a hand injury, see December 1996 service treatment record; leg pain, see September 1997 service treatment record; headaches, see October 1997 service treatment record; and ankle pain, see April 1998 service treatment record.  Additionally, electrocardiograms in October 1995 and August 1997 were normal.  Thus, at no time during the third period of service was the Veteran diagnosed with heart disease.  Further supporting this conclusion is that an August 2001 Report of Medical Examination shows that clinical evaluations of the heart and vascular system were normal.  

The first documented evidence of heart disease is from medical records in 2002.  The Veteran was hospitalized in January 2002, and no heart disease was found at that time.  The hospital summary report shows that several cardiac marker panels had been done since admission and had "all been normal."  An electrocardiogram was described as "stable."  The assessment was "noncardiac chest pain."  The examiner noted that it would be "extraordinarily uncommon for an acute coronary syndrome to be associated with 60 hours of constant chest discomfort without evidence of increase in cardiac markers or EKG."  In February 2002, the Veteran underwent a cardiac catheterization, which established the Veteran had coronary atherosclerosis.  Thus, the December 2008 VA examiner's opinion that coronary artery disease first manifested in 2002 is supported by the clinical evidence of record.  There is no competent evidence that refutes the December 2008 VA physician's opinion.  To the extent that the Veteran reports that he had heart disease as early as 1989, the Board finds that his statements, although competent, credible and probative, are refuted by the evidence of record, including the service treatment records which do not show heart disease during his first three periods of service.  In particular, physical examinations in March 1989 and in August 2001 found his heart was normal.  In addition, the Board has accorded high probative value to the VA medical opinion because the examiner provided a rationale for his conclusion, and his conclusion is fully supported by the record.

Accordingly, the Board finds as fact that heart disease was not incurred during any of the first three periods of service, to include on a presumptive basis within one year following discharge from each period.  

Again, a December 2008 VA physician has determined that both heart disease and hypertension were manifested in 2002, which is evidence against service incurrence during the first three periods of service.  The Veteran's statements that hypertension was incurred during the first period of service and that heart disease was incurred during the third period of service are outweighed by both the December 2008 VA physician's opinion and the objective medical records.

B.  Service Aggravation

Because the Board finds that both hypertension and coronary artery disease were manifested in 2002, this means that such disabilities preexisted the Veteran's fourth period of service in 2003, which means the Board will address whether the presumption of soundness has been rebutted for these two disabilities.  

Veterans are presumed to have entered service in sound condition as to their health.  See 38 U.S.C.A. § 1111 (West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The presumption of sound condition provides:

[E]very veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (2011).

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby, 1 Vet. App. at 227.

Under 38 U.S.C.A. § 1153, a pre-existing injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  The provisions of 38 C.F.R. § 3.306(b) provide that aggravation may not be conceded unless the pre-existing condition increased in severity during service.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of service connection for hypertension and coronary artery disease based upon aggravation during the period of service from January 2003 to December 2003.  The Veteran underwent a physical examination in December 2002, see Report of Medical Examination, wherein the examiner wrote the Veteran had a myocardial infarction in August 2002 and had elevated blood pressure in response to, "Summary of Defects and Diagnoses."  Because coronary artery disease (a myocardial infarction) and high blood pressure were found at entry, the presumption of soundness does not apply to these diagnoses, and the issue before the Board is whether these disabilities were permanently aggravated during this period of service.

The Board finds that the evidence establishes that there was no aggravation of these two disabilities during the Veteran's last period of service.  First, it must be noted that the myocardial infarction the Veteran sustained in 2002 was not severe.  In an August 2002 letter from the Veteran's cardiologist, he stated the Veteran was doing well and noted the Veteran had a myocardial infarction; however, he stated, "[T]he damage was small and not associated with any EKG changes or dysrhythmias."  Second, the medical records from that period of service (beginning January 2003) show that the Veteran's heart disabilities were stable.  For example, when seen in February 2003 for follow up for the coronary atherosclerosis, the Veteran's cardiologist noted that the Veteran's coronary status had been stable, although he noted that the Veteran had increased risks over time for further problems.  It was noted that the Veteran had increased shortness of breath due to a 23 pound weight gain.  The Veteran was seen multiple times for both his heart/hypertension and low back pain during that time period to determine if the Veteran was capable of going overseas.  He underwent a stress test in May 2003, which showed no ischemia and normal wall motion.  

A July 2003 Report of Medical Examination shows clinical evaluations of the heart and vascular system were normal.  The Veteran's blood pressure was 122/76.  In a Report of Medical Assessment completed by the Veteran in July 2003, he was asked if his overall health was the same, better, or worse since the December 2002 examination.  The Veteran reported it was worse and wrote that his back problems were worsening.  The Veteran did not express a worsening of hypertension or coronary artery disease.

Additionally, in a July 2003 letter solicited by the service to determine if the Veteran was capable of going overseas, the Veteran's treating cardiologist expressed his belief that the Veteran's heart was not a concern.  He wrote, "I would note that it is unlikely that the patient would have additional problems from the areas of his heart that were stented, and a negative adenosine Cardiolite scan in April 2003 at Evans Community Hospital is certainly a cause for optimism . . . ."  He stated that the likelihood of difficulty relating to the heart was "not high."  

A July 2003 Medical Evaluation Board determination shows that the Veteran's coronary atherosclerosis did not cause the Veteran to fall below retention standards, which is further evidence that this disability was not aggravated during service.  Rather, the Medical Board found that the low back disability caused the Veteran to fall below retention standards.

Finally, in the December 2008 medical opinion, the VA physician stated that the documentation from this period of service showed the Veteran was not having any active chest pain and was not being given any nitroglycerin medication on a regular basis.  He added that during this period, the Veteran was on appropriate medications and on appropriate duty restrictions and was not given any medications or exposed to any agents that would have aggravated his coronary artery disease or hypertension disabilities.  The examiner noted that it was after the Veteran's admission in 2006 that the pattern of his conditions worsened and that nitroglycerin was started on a regular basis.  This occurred more than two years after service discharge, which is evidence against a finding that the disabilities were aggravated during service.  There is no competent evidence to refute this medical opinion, and the Board accords it high probative value because the examiner reviewed the evidence of record, and his opinion is fully supported by the evidence of record.  Thus, the evidence does not support a finding of aggravation during the Veteran's last period of active duty from January 2003 to December 2003, even based on the Veteran's own competent, credible and probative statements, which he made contemporaneously with that period of service.

Aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (providing presumption of aggravation created by section 3.306 applies only if there is an increase during service).  The preponderance of the evidence is against any sort of permanent aggravation of coronary artery disease or hypertension while in service from January 2003 to December 2003.  It is not as though the record is silent for aggravation, but rather the evidence establishes no aggravation of either hypertension or coronary artery disease during this period of service.

In sum, the preponderance of the evidence is against the claim for service connection for coronary artery disease and hypertension based upon service aggravation during the fourth period of active duty from January 2003 to December 2003 for the reasons described above.  


C.  Secondary Service Connection

Lastly, the Board will address secondary service connection.  The Veteran is service connected for migraine headaches, and there were findings in the record of elevated blood pressure readings when the Veteran was seen for complaints involving migraine headaches.  As a result, the Board solicited a medical opinion as to whether migraine headaches caused or aggravated hypertension or coronary artery disease.  The December 2008 VA physician determined it was less likely as not that migraine headaches caused or aggravated hypertension or coronary artery disease.  The examiner stated that coronary artery disease and hypertension's risk factors were genetics, diet, obesity, smoking, diabetes, and hyperlipidemia but that migraine disorders were not linked to either hypertension or coronary artery disease.

To provide an example of this conclusion, the examiner stated that neurologists did not routinely screen patients presenting with migraine headaches for either coronary artery disease or hypertension.  He noted the pain from migraine headaches caused elevated blood pressure during acute exacerbations but that it did not cause persistent hypertension.  The examiner stated that certain antimigraine medications, specifically the ergotamine class, can cause coronary vasospasm, which can exacerbate coronary artery disease; however, he noted that the Veteran had not been on this type of medication since the 1990s.  He added the effect that these medications had was a transient one while such medications were in the system, but that they did not cause a permanent irreversible situation. 

Thus, there is no competent evidence of a relationship between the service-connected migraine headaches and the diagnoses of coronary artery disease and hypertension, to include on the basis of aggravation.  

D.  Conclusion
For all the reasons described above, the Board finds the preponderance of the evidence is against a finding that hypertension or coronary artery disease were (1) incurred during the first three periods of service, to include on a presumptive basis, that hypertension and coronary artery disease; (2) were permanently aggravated during the last period of service; or (3) were caused by or aggravated by the service connection migraine headaches.  In reaching these determinations, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claims, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In letters dated in September 2004, March 2006, and July 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim of entitlement to service connection and entitlement to secondary service connection, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  VA also informed the Veteran of how disability evaluations and effective dates are assigned.  While the March 2006 and July 2008 letters were issued after the rating decision on appeal, the RO readjudicated the issues in July 2007, May 2009, and March 2011 supplemental statements of the case.  Thus, any timing error was harmless and not prejudicial to the Veteran.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case is sufficient to cure a timing defect).

As to the duty to assist, VA obtained the service treatment records, VA treatment records, and private medical records in connection with the current claims.  The Veteran reported treatment at Walter Reed.  The Board remanded these claims in January 2010 so that VA could obtain these medical records (although it appears VA already had records from 1993 from that facility).  The record reflects that VA was able to obtain records dated in 1995, but was unable to obtain any additional records from 1994 and 1996 through 1998.  However, the Board finds that VA has met its duty in obtaining medical records held by a government agency.  Specifically, in February 2010, VA wrote to Walter Reed and asked for the treatment records from 1993 to 1998.  VA sent a follow-up request in July 2010.  That same month, the supervisor of the medical records administration wrote to VA and informed it that the National Personnel Records Center (NPRC) would have the records, as medical records are retired after five years to that facility.  In August 2010, VA submitted multiple requests to the NPRC (they submitted one request for each year (1993, 1994, etc.).  See August 2010 VA Form 3101.  In October 2010, the NPRC informed VA no records were found for the years 1993 to 1998 (excluding 1995) pertaining to the Veteran.  That same month, VA informed the Veteran, pursuant to 38 C.F.R. § 3.159(e), that it had obtained the 1995 records from Walter Reed but had been unable to obtain the records from 1993 through 1994 and from 1996 through 1998.  It made a formal finding of unavailability that same month.  Again, there are 1993 records from Walter Reed in the claims file.  Thus, it is possible that at the time the NPRC looked for the records in 2010, the reason it was unable to find them was because VA already had them.

The Board finds that VA met its duty to assist in obtaining the medical records from Walter Reed, to include providing the documentation of the steps it made to obtain the records and informing the Veteran of its inability to obtain the records (excluding the 1995 records).  

VA provided the Veteran with a medical examination and obtained medical opinions regarding whether these disabilities were incurred or aggravated during a period of active duty or whether they were the result of a service-connected disability.  The December 2010 examination was adequate as it was based on a physical examination, a review of the history and as opinions with rationale were provided.  VA also provided the Veteran with a hearing before the Board, which was held in February 2008.  

As noted above, the Board remanded these claims on two occasions.  In June 2008, the Board remanded the claims to provide the Veteran with VCAA notice as to how to establish service connection on a secondary basis, obtain private medical records identified by the Veteran, obtain additional service treatment records, and provide the Veteran with a VA examination.  All of these actions were accomplished, except that VA did not obtain records from Walter Reed.  Hence, this was the basis for the January 2010 remand.  As described above, VA attempted to obtain the available records from Walter Reed.  Thus, the Board finds that there has been substantial compliance with the remand instructions.  

Therefore, the Board concludes that deciding the issues on the merits at this time is appropriate.  


ORDER

Entitlement to service connection for coronary artery disease, to include as secondary to a service-connected disability, is denied.

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability, is denied.



________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


